Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
To summarize applicant has amended in the independent claims 1, 12, 23 to include explicit language concerning the calculation of what the various vehicle parameters are and what the boundaries are/how they are calculated. Additionally language explicitly claiming control of the vehicle along the generated optimal path is amended into the independent claims.
The applicant’s amendments to the independent claims have overcome the previous 101 rejections.
Claims 2, 3, 13, and 14 have been cancelled (their elements have been integrated into the independent claims).
Additionally the dependencies of the dependent claims have been updated in response to the cancelled claims.
Response to Arguments
Applicant’s amendment to the independent claims have overcome the previous rejections of the non-final office action.
Allowable Subject Matter
Claims 1, 4-12, 15-23 are allowed.
Regarding the independent claims 1, 12, and 23 no prior art was found to teach the calculation of the maximum steering rate based on (i) distance between the front and rear axis, and (iii) the current vehicle speed
	Prior art, US 20180017971 A1, was found that taught a maximum steering rate being calculated based on  time interval between discrete points, the distance from the front and rear axis to the center of mass (a form of distance between the front and rear axis), and vehicle speed. However there were no teachings to render obvious converting the standard time separation between discrete points to instead be a set distance between discrete points. To make such a change would be hindsight bias. Thus the independent claims are novel and non-obvious in light of the prior art. Thus they and their respective dependent claims are allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180017971 A1, “System and Method for Controlling Motion of a Vehicle”, Di Cairano et al; US 20110190985 A1, “METHOD AND SYSTEM FOR ESTIMATING A CORNERING LIMIT OF AN AUTOMOTIVE VEHICLE AND A COMPUTER PROGRAM PRODUCT FOR CARRYING OUT SAID METHOD”, Billberg et al; DE 102018217845 A1, “Device And Method For Regulating A Process”, Herrera Juan; CN 111176272 A, “A Motion Constraint-based Artificial Potential Trajectory Planning Method And System”, Wu Yue-lu;
	Di Cairano teaches a vehicle control system which includes predicting/modeling the vehicle along a path. Includes various teachings for determining the maximum steering rate/yaw rate of the vehicle.
	Billberg et al a vehicle control system, pertinent in the use of the bicycle model.

	Wu Yue-lu teaches a vehicle control system, pertinent in general state of the art/
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661